Citation Nr: 0312410	
Decision Date: 06/10/03    Archive Date: 06/16/03

DOCKET NO.  95-38 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel

INTRODUCTION

The veteran served on active duty from May 1964 to May 1966.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which, confirmed a previously assigned 10 
percent rating for post-traumatic stress disorder and a 
noncompensable rating for a left ankle disability.  In 
November 1997, the Board remanded the issue here on appeal 
for further development and denied the claim of entitlement 
to a compensable rating for a left ankle disability.  As a 
consequence of the Board's request for additional development 
regarding the issue remaining on appeal, the RO increased the 
rating to 30 percent in an August 1999 rating decision.  The 
veteran continued his appeal and the Board confirmed the 
assignment of a 30 percent rating in a January 2000 decision.

The veteran appealed the Board's January 2000 decision to the 
United States Court of Appeals for Veterans Claims (Court) 
and in February 2001, the Court granted a joint motion for 
remand, vacating the Board's decision and remanding the issue 
for additional development and compliance with the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000) [codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)].  As a consequence, in 
May 2001, the Board remanded the issue on appeal to the RO.  
Unfortunately, the veteran's claims folder was returned to 
the Board for appellate consideration without completion of 
the requested development.  As such, in December 2002, the 
Board undertook additional development pursuant to the 
development authority granted in 67 Fed. Reg. 3099 (Jan. 23, 
2002) and codified at 38 C.F.R. Section 19.9.  Since that 
time, however, portions of 38 C.F.R. Section 19.9 have been 
invalidated by the United States Court of Appeals for the 
Federal Circuit (Federal Circuit).  See Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  Therefore, the Board 
finds that this matter must be remanded in order for the RO 
to cure any procedural defect which may have arisen as a 
result of the Federal Circuit's recent opinion.

REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified as amended at 38 U.S.C.A. § 5100 to 5107 (West 
2002)], which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  Regulations implementing 
the VCAA were enacted effective February 22, 2002, and under 
those regulations, the Board has been conducting evidentiary 
development of appealed cases directly as opposed to 
remanding all cases requiring additional development to the 
ROs.  See 38 C.F.R. § 19.9(a)(2) (2002).  

In this case, consistent with the new regulations, the Board 
determined that additional evidentiary development was needed 
before final appellate consideration could be accomplished.  
As such, in December 2002, the Board requested and received 
documents from the Social Security Administration; the Board 
also made arrangements for the veteran to undergo a social 
and industrial survey as such a survey was originally 
requested in its May 2001 remand and not accomplished by the 
RO.  The Board was advised in April 2003 by the veteran's 
wife that the veteran was hospitalized and could not 
participate in a social and industrial survey.

On May 1, 2003, the Federal Circuit invalidated 38 C.F.R. 
Section 19(a)(2).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  That decision emphasized the 
Board's status as "primarily an appellate tribunal," and 
held that 38 C.F.R. Section 19.9(a)(2) was invalid because, 
in conjunction with the amended regulation codified at 38 
C.F.R. Section 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver of that 
review.  As a consequence, the Federal Circuit found that 
appellants were not being afforded their "one review on 
appeal to the Secretary."  Thus, in light of this new 
judicial precedent, the Board is required to remand the 
veteran's case to the RO to ensure that the claim on appeal 
is accorded initial consideration of the newly developed 
evidence by the agency of original jurisdiction.  The RO must 
ensure that all development needed for final adjudication of 
the claim on appeal has been appropriately conducted and that 
all duty to notify and duty to assist requirements under the 
VCAA  have been met.  It is noted that the RO should also 
ensure compliance with the terms of the Board's previous 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  If 
the benefits on appeal still cannot be granted, the RO should 
issue a supplemental statement of the case reflecting its 
review of all evidence received since the issuance of the 
statement of the case and any previously issued supplemental 
statements of the case.

Finally, it is important to note at this juncture that 
because the record reflects that the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the veteran for the Board to issue a decision 
at this time.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Therefore, this matter is REMANDED for the following action:

1.	The RO should review the veteran's 
claims folder and ensure that all duty 
to notify and duty to assist 
requirements of the VCAA have been met.  
All newly developed evidence should be 
considered in conjunction with all other 
evidence of record in adjudicating the 
claim on appeal.
2.	The RO should ensure compliance with the 
terms of the Board's November 1997 
remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  
3.	If, following a complete review of the 
record evidence, the benefits sought are 
not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to cure a procedural defect and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.





	                  
_________________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




